The board of school trustees of Clearwater School District caused notice to be given that an election would be held therein for the purpose of voting upon the question as to whether or not said district should issue and sell bonds to the amount of forty-five thousand dollars, as a means of "raising money for purchasing school lots, for building one or more school buildings, for making alterations and additions to said school building or buildings, for insuring school buildings, for supplying school buildings with furniture and necessary apparatus, and for improvement of school grounds." The election was held on July 12, 1921, pursuant to such notice, and two-thirds of the votes cast being in the affirmative, said bonds were issued and sold, and the proceeds thereof are in the hands of the county treasurer. Subsequently to the sale of said bonds the trustees gave notice that "In accordance with the provisions of section 1611 of the Political Code, notice is hereby given that a meeting of the qualified electors of Clearwater School District, county of Los Angeles, state of California, will be held on the 13th day of January, 1922, between the hours of 1 p. m. and __________, at Literary Hall, in said school district, for the purpose of consultation on the following: Instructing the Board of Trustees with respect to the purchase of a school site and the erecting thereon of a school house." A meeting was accordingly held, and by a vote of 391 to 145, the following resolution was adopted:
"Moved that Board of Trustees be authorized to purchase a school site of not less than 4 acres fronting 20 rods in width on Ocean Ave. from the property of L. D. Glock or John Thompson in said school district and the erection on *Page 104 
said school site a school building containing not less than 5 class-rooms."
No question is raised as to the legality of any of the steps taken prior to this meeting, but appellant instituted proceedings against the respondents, praying that said purchase be enjoined and that the trustees be restrained from using any part of the funds for the purchase of a school site which does not adjoin the present school property. The principal ground for injunction alleged in appellant's amended complaint is that "it was understood by and between the district and the trustees of said district and the electors of said district that the proceeds of said bonds, if voted, should be used for the purpose of purchasing lots adjacent to and adjoining said district's school site and for building one or more school buildings upon the lots so purchased, and for making alterations and additions to said school building or buildings and for insuring buildings, for supplying school buildings with furniture and necessary apparatus and for improving the school grounds of said district situate as hereinbefore described, and for no other purpose; that said bonds would not have been voted by the electors of said district had they known it was the intention of said trustees to use the proceeds of the sale of said bonds to acquire lots that do not adjoin the district's present school site and to build a school house on such lots."
It is further alleged that upon two occasions previously to the meeting above mentioned the trustees called meetings for the purpose of obtaining instructions to purchase a site not adjoining the present school grounds, and that upon each such occasion the proposition was defeated. It is argued therefrom that this action of the electors is evidence of such previous understanding and agreement, and is conclusive, and that the third meeting and resulting resolution were void, because the board called a meeting for consultation upon the purchase of a school site over a mile south of the present school site; that the trustees were bound by the understanding and agreement which they are alleged to have had with the electors preceding said election, and are therefore without legal authority to purchase a site or to construct school buildings which shall not adjoin the old school property. *Page 105 
Upon the trial objection was sustained to the introduction of any evidence upon the ground that the amended complaint did not state facts sufficient to constitute a cause of action for injunction, and the case was ordered dismissed. This appeal is taken upon the judgment-roll.
[1] The contention which appellant urges most strongly is that prior to the election an understanding was entered into between the electors of the school district and the trustees that the proceeds of the bonds, if voted, would be used to purchase a site adjoining that of the school owned by the district. This proposition is not worthy of serious consideration. The law makes no provision for informal understandings of this character. On the contrary, the authorities cited by appellant expressly hold that the proposition submitted to the electors and upon which bonds are voted, and which is later evidenced by the bonds themselves, constitutes a contract, and necessarily the only contract between the parties. In addition to this, the electors may, if called together by the school board for the purpose of consultation, make recommendations as to the selection of the school site, which the board may not disregard. But there is no place in the entire procedure for understandings except such as are expressed in the submission upon which the electors vote. None of the authorities cited by appellant upon this phase of the appeal sustain his position, but, as we have indicated, practically preclude the acceptance of this view. This is true of Peery v. City of Los Angeles, 187 Cal. 753 [19 A. L. R. 1044, 203 P. 992], and Hollywood High School Dist. et al. v.Keyes, 12 Cal.App. 172 [107 P. 129]. In the instant case the amended complaint shows that the electors voted bonds for the purpose of "raising money for purchasing school lots," etc. It is nowhere alleged that the site to be purchased was more definitely designated, and this without doubt was a sufficient description to present the proposition to the voters.
[2] But the law expressly authorizes the school trustees to call a meeting of the electors of the district for purposes of consultation. This they did, specifying in the notice that the subject of the consultation should be "instructing the board of trustees with respect to the purchase of a school site and the erecting thereon of a school house." This notice sufficiently designated the matter to be *Page 106 
considered and acted upon by the electors. It informed everyone interested of the general subject to be discussed and determined. The meeting was held, and a resolution was adopted directing the board of trustees to purchase certain property, which action upon the part of the board the petitioner now seeks to enjoin. In addition to the argument based upon the claim that an understanding existed, to which we have adverted, it is further urged that neither the notice of the meeting held on January 13, 1922, nor the resolution adopted at that meeting, specified that the school site to be purchased and the schoolhouse to be erected thereon were to be financed from the proceeds of the bonds which had been voted on July 12, 1921. We think this contention is devoid of merit. The record discloses that there was but one source supplying Clearwater School District with the funds needed for the purposes in question. The history of the entire proceedings as disclosed by appellant's amended complaint shows that all of the meetings which were held, of which the one held January 13th was the third, had to do with the disposition of the money derived from the sale of the bonds voted on July 12, 1921. In numerous cases cited by respondent language equally general in character embodied in notices for similar purposes was held sufficient. Among these are Sherman v. Torrey, 99 Mass. 472, 473; Dix v.School Dist. No. 2, 22 Vt. 309; South School Dist. v.Blakeslee, 13 Conn. 227.
[3] Appellant insists that the resolution adopted at the meeting of July 13, 1922, was void, because passed by only a majority of the electors present. It is claimed that to give the resolution validity as authority to bind the trustees it must have been passed by a two-thirds vote, because, it is asserted, the effect of the action taken would be to change the site of the school existing in the district. There is nothing in any fact alleged in the amended complaint which would justify the claim that the purchase of a new site and the erection of a new schoolhouse would result in the sale or abandonment of the one already maintained. Neither the proposition voted upon at the election nor the resolution adopted by the electors mentioned the disposition of any school property owned by the district.
[4] It is further contended by appellant that the proposition authorized in the resolution just mentioned had been *Page 107 
refused approval by the electors at two previous meetings called by the trustees. However, the amended complaint shows that both of the meetings which preceded that of January 13th were called for the purpose of considering the double question of the disposition of the present school site and the purchase of another, which joint proposition had been voted down; but the proposition for the meeting which was last held involved only the purchase of the new site, without any reference to the sale of the old one.
The judgment is affirmed.
Finlayson, P. J., and Works, J., concurred.
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 25, 1924.